Resettled order, entered on September 22,1960, denying petitioner’s motion to punish respondent for contempt, unanimously reversed, on the law, with $50 costs and disbursements to the appellant, and the matter remanded to Special Term for a determination as to whether respondent was guilty of contempt for violating and disobeying the order and judgment entered on March 12, 1958. The question as to whether respondent was guilty of contempt is a matter for the court to determine and not the arbitrators. Resettled order, entered on September 22, 1960, staying the contempt proceedings pending completion of the arbitration proceedings, *594nnanimoush' reversed, on the law, with $20 costs and disbursements to the appellant, and the motion denied, with $10 costs. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ-.